Judge Riley
dissented on the ground that she found no statutory authority for this exception.
We agree with the dissent in the Court of Appeals that there is no statutory authority to order payment of such fees. Under the act the association is obligated to pay "covered claims”, and there is no provision in the statute that creates the obligation to pay any other claims. The Court of Appeals is correct in saying that attorneys in the position of plaintiffs will suffer monetary loss as the result of being denied compensation for their services, but this hardship results from the underlying insolvencies. Whether the same attorneys are hired to complete the work on a case or *123whether the association selects new lawyers to continue to represent the insured is irrelevant to whether the attorney is entitled to compensation for services rendered before the insolvency.
Pursuant to GCR 1963,, 853.2(4), in lieu of granting leave to appeal, we reverse the judgment of the Court of Appeals insofar as it held that plaintiffs are entitled to recover fees for legal services performed before the insurers’ insolvencies as to matters which they were hired by the association to complete. In all other respects, we affirm the Court of Appeals.
Kavanagh, C.J., and Williams, Levin, Coleman, Fitzgerald, Ryan, and Blair Moody, Jr., JJ., concurred.